Soates, J. The only question is as to the sufficiency of the evidence to authorize the county court to enter and spread of record, nunc pro tunc, the preliminary and final settlements of plaintiff, as administrator of Wm. Frame, deceased, made with the judge of probate, on the 24th of January and 30th of May, 1837. We are of opinion that the evidence was admissible, and sufficient to sustain the motion to have the settlements so entered upon the records of the court, nunc pro tunc. We can see no reason, nor would any rule of law exclude, as inadmissible, the settlement duly certified and authenticated by the judge of probate and delivered to the plaintiff, at the time of settlement. All it seems to lack in the strictest matter of form, to make it evidence for any and all purposes, is the additional statement that it is a true copy of the “ record.” It is certified to be a true copy of the “ settlements of the estate.” The fact that the writing is that of an amanuensis will not vary it; it was all done under the immediate supervision and direction of the court, and the statement as thus drawn up, was signed by him. The affidavits fully corroborate the paper in the facts and items, the fairness of the settlement, and identify it as an original. The files, though not all signed, fully corroborate the same state of facts. The strictest rule in relation to the proofs necessary to authorize a correction or emendation of a record, could neither reject this proof nor require more. The power to amend at a subsequent term was recognized in Micheltree v. Sparks, 1 Scam. 122, and O’ Conner v. Mullen, 11 Ill. 57. In this instance, there has been a long lapse of time, and were it not satisfactorily accounted for by the circumstances, would have its weight against the application. But the settlement appears to have been made and intended as a final one; and relying upon it as such, there was no occasion to look into the records, files, papers or accounts, until plaintiff was cited to make another, where for the first time, he is informed and ascertains that the former settlement had not been copied into the record. But the evidence of what had been done, being preserved so complete, and by minutes so authentic and satisfactory, it is hardly to be called an amendment m the sense of the cases in the books. Here we are asked simply to have the written doings of the court, merely copied on the record. The cases in the authorities cited, arc cases, where, from mere memoranda, the courts were called upon to dictate anew such judgment or amendment as is supposed was intended from the evidence, or supposed to have been ordered. The rule applicable, in its strictness, only requires something on the record, minutes or files to amend by; and that and more we have here. Judgment reversed, and judgment of county court left in full force. Judgment reversed.